Mullin, P. J.:
All the defenses, except the fourth, are based upon usury, and if that defense is not available, it will not be necessary to consider any of the allegations connected with it.
The plea of usury at the common law, and the answer setting up the same defense under the Code, must set forth the usurious agreement, the names of the parties between whom it was made, the amount loaned, the amount of usury agreed to be paid, the length of time for which the loan was agreed to be made, and that the agreement was corrupt. (Manning v. Tyler, 21 N. Y., 567; Fay v. Grimsteed, 10 Barb., 321; Gould v. Horner, 12 id., 601; Banks v. Van Antwerp, 5 Abb. Pr., 411; Smalley v. Doughty, 6 Bosw., 66; Nat. Bk. of Metropolis v. Orcutt, 18 Barb., 256.)
The averments of usury in the several defenses are substantially in the same language, and are in the following words: “ Plaintiff discounted said note for the sole benefit of said makers thereof, and then and there, at the time of the said discount thereof, knowingly, corruptly and usuriously deducted therefrom, and took and received, reserved or charged by way of discount, and then and there, knowingly, corruptly and usuriously, took, received, reserved, or charged for the loan or forbearance of the sum of money seemed thereby, for the time the same then had to run, to wit, for the time of three months, and three days, including the days of grace allowed by law upon commercial paper, payable on time, a sum of money much larger than at and after the rate of seven per cent per annum, to wit, the sum of $160 or thereabouts.”
It will be seen that the answers do not even allege an agreement between the parties. On the contrary, the averment is, that the plaintiff took and reserved more than seven per cent without, so far as the answer alleges, the consent of the borrower.
*471Such an answer is fatally defective, and .no attempt was made to amend it.
The defenses were properly rejected because of the defects in the answer.
The judgment must be affirmed.
Present — Mullin, P. J., Talcott and Smith, JJ.
Judgment affirmed.